Bai.ow i,v, J,
Although parol contracts for the sale o: lands, are void by the statute, yet, if such contract lias been performed on one pari, it has tong been settled in chancery, that aa equity ¡irises from that source, independent of the statute, to compel a peübrmímee on the other: and it is on objection, that proof of the contract, and of its performance, rests in parol, A court of chancery may, indeed, as shall, ok the whole view of a case, appear most equitable, decree a return of money expended, or a specific performance. Bui to entitle a petitioner to relief, in either mode, he must necessarily shew a contract, and a performance on his pari, or at least, of so-much as was in his power to perform.
In this case, it appears, that the petitioner has stated Mt> claim, so far as respects his contract, with great caution ; and with still greater caution the averment of his performance ; and the facts found, are far short of the statement in the petition. No contract or agreement is specifically found ; and even the terms stated and claimed by "the petitioner, as the contract, are found not to have been fully performed on his part,- for it appears, he did not pay all the debts of the respondent, Isaac Cadrvdl, nor did he give security for his support.
The petitioner further charges, respecting the respondent, Cady, that he became vested with the land in question, with full knowledge of the petitioner’s contract, and claim on Isaac Cadwell. To make him liable, such averment was necessary, and it was equally necessary that it should be proved. On examining the report, the most which is found on the subiect, is, that the respondent, Cady, knew that it *72was the expectation of the petitioner, and the respondent, Isaac Cadrscll, that the petitioner should have the farm: But if. is not found that he knew of any contract,. Knowledge of an expectation merely, without ¡he facts on which that expectation was raised, is not sufficient, to support such a decree.
I am, therefore, of opinion, that notwithstanding the imposing hardship of the petitioner’s case, and his just claim for a rciinbui'semenl of Ids expenditures, he cannot obtain Ihi.m in this v.; and that there is nrsn'-fes: error on this record.
Ail the judges concurred in this opinion.
Judgment reversed.